DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite: “the first stator core and the second stator core respectively include...” and “the first coil is in a similar region with the tooth portion of the first stator core; the second coil is in a similar region with the tooth portion of the second stator core.” These limitations render claim 1 indefinite because claim 1 also recites “two first stator cores,” “two second stator cores,” “first coils,” “second coils,” and “tooth portions.” Because claim 1 recites at least two of each of the first stator core, the second stator core, the first coil, the second coil, and tooth portion, it is unclear to which the above limitations refer, or if they refer to both.
Claims 2-10 inherit the same deficiencies due to their dependence on claim 1.
Claim 6 recites “the extending portion includes: ...” However, claim 1 recites “the first stator core and the second stator core respectively include... extending portions.” It is unclear which extending portion is being referred to, or if all of the extending portions include the claimed features.
Claims 7-8 inherit the same deficiency due to their dependence on claim 6.
Claim 9 recites “the support portion;” however, claim 9 previously recites “a pair of support portions.” It is unclear which of the pair of support portions is referred to, or if the limitation refers to both.	Appropriate correction is required. 
The above limitations have been interpreted as follows for purposes of examination on the merits:
Claim 1: “each of the first stator cores and each of the second stator cores respectively include...” and “each of the first coils is in a similar region with a respective tooth portion of a respective first stator core; each of the second coils is in a similar region with a respective tooth portion of a respective second stator core.”
Claim 6: “each extending portion includes...”
Claim 9: “the pair of support portions includes...”
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim 1 would be allowable for at least the reason “extending portions each extending from an upper end in the direction of the central axis of each of the tooth portions to one side in a circumferential direction about the central axis,” as set forth in the claimed combination.
Claims 2-10 would be allowable due to their dependence on claim 1.
	As to claim 1 (as understood by the current claim language), Murata et al. (US 2014/0132091 A1, from IDS) discloses an actuator comprising: a swing portion that is swingable about a first axis perpendicular or substantially perpendicular to a vertically extending central axis and a second axis which is perpendicular or substantially perpendicular to the first axis and intersects with the central axis (Fig. 1: 140 – mirror structure); a frame portion that supports the swing portion so as to be swingable about the first axis (Fig. 1: 112 – supporting frame); and a fixed portion that supports the frame portion to be swingable about the second axis (Fig. 1: 20 – lower substrate); wherein the swing portion includes a magnet in a lower portion in a direction of the central axis (Fig. 1: 150 – permanent magnet); the fixed portion includes two first stator cores (Fig. 1: 31 – core; core 31 can be interpreted to be two cores on either side of permanent magnet 150), a first coil attached to the first stator cores (para [0028]), two second stator cores (Fig. 1: 32 – core; core 32 can be interpreted to be two cores on either side of permanent magnet 150), and a second coil attached to the second stator cores (para [0028]); the first stator cores and the second stator cores respectively include tooth portions extending along the central axis (Fig. 1: 311d & 321d – first & second longitudinal extending portions); the tooth portions of the two first stator cores and the tooth portions of the two second stator cores are arrayed alternately in the circumferential direction in each of regions of the fixed portion divided by the first axis and the second axis as viewed in the direction of the central axis (see Fig. 1); each of the first coils is in a similar region with a respective tooth portion of a respective first stator core (para [0028]); each of the second coils is in a similar region with a respective tooth portion of a respective second stator core (para [0028]); and each of the two first stator cores includes end surfaces that face the magnet and oppose each other with the magnet interposed therebetween along the first axis, and each of the two second stator cores includes end surfaces that face the magnet and oppose each other with the magnet interposed therebetween along the second axis, as viewed in the direction of the central axis (see Fig. 1).  
	However, Murata neither teaches nor suggests extending portions extending in a circumferential as claimed. This would not have been an obvious modification to an ordinarily skilled artisan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kitazawa (WO 2020/213623 A1) discloses a movable device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872